Carro, J., dissents in part in a memorandum as follows:
This was a senseless and brutal crime. The defendant, without reason, in what may have been a robbery attempt, fired at the deceased, a bread delivery man working his route, killing him. Notwithstanding the gravity of the offense, I feel the imposition of the maximum sentence of 25 years to life was inappropriate. The defendant was 18 years of age, had no prior convictions for crime, nor any prior apparent propensity for violence. I have always believed that it is the certainty rather than the length of punishment which serves as the greater deterrent and accomplishes the most useful societal purpose. In this instance, the imposition of a less than maximum but yet substantial incarceration would have as well served the interests of justice. Such á sentence would be a punishment of great severity but would take some account of the defendant’s youth, while reserving the absolute maximum sentence for the hard-bitten offender committing the extreme crime in the most cruel manner. I would have exercised our discretion modestly in reducing the sentence to not more than 20 years to life.